Citation Nr: 1016563	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  97-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a fracture, right ankle, post operative status, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to May 
1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from various rating determinations 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Columbia, South Carolina.  The issue of 
entitlement to an increased evaluation for postoperative 
residuals of a right ankle fracture was remanded by the Board 
in December 1998 and in January 2000, but was not returned to 
the Board for a decision before the Veteran filed another 
claim for increase in December 2005.

The Veteran testified at a Travel Board Hearing chaired by 
the undersigned Veterans Law Judge in October 2008.  A 
transcript of this hearing is of record.  

In January 2009, the Board remanded this matter for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

In conjunction with the January 2009 Board remand, the 
Veteran was afforded a VA examination in May 2009.

The AMC, acting on behalf of the RO and in conjunction with 
the Board remand, also obtained treatment records from the 
Columbia and Rock Hill, South Carolina, VA medical facilities 
covering the time period May 2008 to May 2009.  

Following the above development, the AMC, in January 2010, 
issued a supplemental statement of the case addressing the 
issues listed on appeal.  In response to the AMC supplemental 
statement of the case, the Veteran, in February 2010, 
indicated that he had more information to submit.  He also 
noted that there was a VA appointment scheduled on February 
16, 2009, at the Rock Hill, SC VA Outpatient Clinic.  He 
requested that this evidence be obtained.  

A review of the VA treatment records obtained in conjunction 
with the January 2009 Board remand does not reveal that any 
outpatient treatment records dated February 16, 2009, were 
associated with the claims folder.  The Board further 
observes that the manner in which the Veteran's reply was 
written might also have been a request to obtain evidence for 
a VA appointment that had been scheduled on February 16, 
2010, with the Veteran have written the wrong year.  

Regardless of which of the above scenarios is applicable, VA 
is deemed to have constructive knowledge of documents which 
are generated by VA agents or employees.  Bell v. Derwinski, 
2 Vet. App. 611,612-13 (1992).  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

As the Veteran has requested that this document be obtained 
prior to the issuance of a decision, the Board has no 
alternative but to obtain the identified document.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of a VA outpatient 
treatment record from the Rock Hill, SC, 
VA Outpatient Clinic dated February 16, 
2009.  If no document is found to exist, 
the RO should so state.  The RO should 
also obtain copies of treatment records 
of the Veteran from the Rock Hill and 
Columbia, SC, VA treatment facilities 
from April 2009 to the present.  The RO 
should also identify whether a treatment 
record dated February 16, 2010, from the 
Rock Hill facility has been forwarded 
with the requested records.  

2.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  If any claim is not fully granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

